Case 1:20-cv-00238-WS-B Document 14 Filed 09/02/20 Page 1 of 1   PageID #: 66



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

WAVERLY EUGENE LINDSEY,               *
# 166090,                             *
                                      *
       Petitioner,                    *
                                      *
vs.                                   * CIVIL ACTION NO. 20-00238-WS-B
                                      *
JEFF DUNN,                            *
Commissioner, Alabama                 *
Department of Corrections,            *
                                      *
       Respondent.                    *

                                    ORDER

       After due and proper consideration of all portions of this

file deemed relevant to the issues raised, and there having been

no    objections    filed,   the   Report    and   Recommendation   of   the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) and dated

August 7, 2020 (Doc. 13) is ADOPTED as the opinion of this Court.

It is ORDERED that Petitioner Waverly Eugene Lindsey’s habeas

corpus petition (Doc. 1) be DISMISSED without prejudice for lack

of jurisdiction due to Lindsey’s failure to comply with 28 U.S.C.

§ 2244(b)(3)(A).

       DONE this 2nd day of September, 2020.



                                            s/William H. Steele   _____
                                            UNITED STATES DISTRICT JUDGE
